Title: To Thomas Jefferson from Josef de Jaudenes and Josef Ignacio de Viar, 18 December 1793
From: Jaudenes, Joseph de,Viar, José (Joseph) Ignacio de
To: Jefferson, Thomas



Sir
Philada. Dec. 18. 1793.

In addition to the various papers which on different occasions we have had the honor to put into your hands relative to the affairs of the Indians our neighbors and allies, we have now the pleasure to transmit you a copy of extracts concerning this object, which we have lately recieved from the Governor of Louisiana.
It’s contents will confirm to you the reason with which we ought to complain of the conduct observed by the several agents of the US. on those frontiers.
At the same time you will observe the salutary measure which the said governor proposes to put an end to such atrocities and disorders as have been committed, and, as is probable, will continue until an efficacious remedy be applied.
What is mentioned in the inclosed copy appears to have all the requisites of humanity, good faith, and sincere correspondence.
In this expectation we request you to be so good as to give information of the whole to the President of the US. to the end that these may determine what they shall judge convenient, seeing how much good may be produced by the friendly convention proposed, and how much evil by the omission of it.
We repeat assurances of the most sincere good will and greatest respect and have the honor to subscribe ourselves Sir Your most obedt. & humble servts.

Joseph de Jaudenes in the absence of Joseph de Viar Joseph de Jaudenes, for him

